Citation Nr: 1236099	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-11 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraines.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  He is in receipt of a Purple Heart and a Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in September 2008 and July 2009.  The former granted service connection for migraines and assigned a 10 percent rating effective June 16, 2008.  The latter denied the claim for entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate either claim. 

The Veteran's Virtual VA claims folder contains VA treatment records that were associated with it in May 2012.  Several of these treatment records are relevant to the claim for increased rating, yet neither the paper claims folder, nor the Virtual VA claims folder, contains a supplemental statement of the case.  This must be rectified on remand.  See 38 C.F.R. § 19.31.  

Several of the VA treatment records located in the Virtual VA claims folder were generated at VA facilities in Florida, where it appears the Veteran spends some time during the year.  On remand, any outstanding VA treatment records from the Bay Pines VAMC dated since February 2009 must be obtained.  Recent VA treatment records from the Edward Hines Jr. Hospital must also be obtained.  

During an April 2008 VA audio examination, an opinion was rendered regarding the Veteran's employability based on his service-connected bilateral hearing loss alone.  No opinion has been obtained as to the combined effects of all of the Veteran's service-connected disabilities on his employability.  In light of the foregoing, the claim must be remanded to obtain an opinion that addresses the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).

The Veteran's service-connected migraines were last evaluated over four years ago in August 2008.  On remand, a more contemporaneous VA examination should be scheduled.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the Bay Pines VAMC, dated since February 2009, and from the Edward Hines Jr. VA Hospital, dated since May 2012.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected migraines.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed.  

The examiner must specifically comment on whether the Veteran's migraines are manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.  

By way of reference, "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary. 

3.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for entitlement to a TDIU.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (bilateral hearing loss; radiculitis of the fifth and sixth cervical radical on the right; amputation of the left index finger with circulatory disturbance of the left hand, residuals of gunshot wound; tinnitus; migraines; external hemorrhoids; shrapnel wounds to the left cheek; left knee scar; shrapnel wounds to the right posterior thigh; and scars, residuals of shrapnel wounds to the left mid-arm) either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims, with consideration of all evidence associated with the paper and Virtual VA claims folders since the January 2010 statement of the case pertaining to the claim for increased rating and the February 2010 supplemental statement of the case pertaining to the claim for entitlement to a TDIU.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



